Case 6:19-cv-00905-PGB-LRH Document 31 Filed 04/03/20 Page 1 of 2 PageID 1494



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


ABSEN, INC.,

                    Plaintiff,

v.                                                    Case No: 6:19-cv-905-Orl-40LRH

LED CAPITAL, LLC and MARCEL
DEKEYZER,

                    Defendants.
                                        /

                                        ORDER

      This cause is before the Court on Plaintiff’s Renewed Motion for Default Judgment

(Doc. 29), filed on February 14, 2020. The United States Magistrate Judge has submitted

a report recommending that the motion be granted in part and denied in part.

      After an independent de novo review of the record in this matter, and noting neither

party has filed any timely objections to the Report and Recommendation, the Court

agrees entirely with the findings of fact and conclusions of law in the Report and

Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed March 19, 2020 (Doc. 30), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     Plaintiff’s Renewed Motion for Default Judgment (Doc. 29) is GRANTED IN

PART and DENIED IN PART as follows:

                a. The Court will ENTER default judgment against LED Capital and in

                    favor of Plaintiff “Absen Inc.” on Counts I and II of the second
Case 6:19-cv-00905-PGB-LRH Document 31 Filed 04/03/20 Page 2 of 2 PageID 1495



                       amended complaint in the amount of $5,461,127.56, with interest

                       accruing at twelve percent per annum, as it relates to the First and

                       Second Notes.

                b. The Court will ENTER default judgment against Dekeyzer, jointly and

                       severally with LED Capital, and in favor of Plaintiff “Absen Inc.” on

                       Count III of the second amended complaint in the amount of

                       $2,470,168.27, with interest accruing at twelve percent per annum,

                       as it relates to the First Note

                c. The Motion is otherwise DENIED.

          3. The Clerk is DIRECTED to issue a Judgment consistent with the Court’s

             ruling on this Report and Recommendation, and thereafter, to close the file.

      DONE AND ORDERED in Orlando, Florida on April 3, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                2
